Citation Nr: 1522110	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a seizure disorder, to include direct service connection, aggravation of a preexisting condition, and compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran's spouse and sister


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1981 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The May 2009 decision denied service connection for a seizure disorder, and the December 2011 decision denied compensation under 38 U.S.C.A. § 1151. 

The Veteran's spouse and sister testified before the undersigned in December 2013.  A transcript of that hearing is of record.  The Veteran was unable to testify on his own behalf at that time, as he was non-responsive and in a nursing home.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has advanced three theories of entitlement.  

Under the first theory, the Veteran asserts that his epilepsy began in the service and that the first seizure occurred in 1985 when he was stationed in German and resulted in a large bump on his forehead, which he had to have had removed.  

As to the second theory of entitlement, the Veteran asserts that he had a preexisting seizure disorder which was aggravated by/during his active service.  

Finally, as the third theory, the Veteran asserts that VA was negligent because it primarily treated the Veteran for a psychiatric disorder, giving the Veteran medications and therapy based on a psychiatric disorder, when the Veteran should actually have been treated for a physical, organic, neurological disorder.  The Veteran contends that the VA treatments for a psychiatric disorder were either harmful or completely and severely aggravating to the condition that actually existed (the seizure disorder).  See 38 U.S.C.A. § 1151 (West 2014).    

The Board regrets the additional delay, but a remand is necessary for several reasons.

First, the Veteran's service medical records (SMRs) and service personnel records (SPRs) appear to be incomplete, and appear to be only photocopies of the original.  The AOJ should obtain the original SMRs and SPRs (if possible).  Also, the Veteran served in the Army Reserve and the National Guard (both units based in Baton Rouge, Louisiana) from 1985 to 1994.  He has stated that he was medically discharged in 1994.  The AOJ should obtain his medical and personnel records from that period of service.

Second, a remand is required to obtain additional medical records.  Not all of the Veteran's private and VA treatment records are part of his claims file.  The AOJ should obtain them.  They include up-to-date VA treatment records, and private medical treatment records from Behavioral Health in Baton Rouge, Louisiana.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Third, a remand is required for a new examination.  A VA examination (file review) took place in November 2011.  The examiner was asked to provide a medical opinion as to whether the Veteran's seizures disorder was caused, or permanently aggravated, by the treatment that the Veteran has received at VA due to carelessness, negligence, lack of proper skill, error in medical judgment, or similar instance of fault on part of VA in furnishing medical treatment, or due to an event not necessarily foreseeable.  Instead of answering that question, the examiner opined only on the issue of direct service connection, stating that the Veteran's seizure disorder was less likely than not related to his service.

Another VA examination (file review) took place in May 2013.  The examiner opined that the seizure disorder was less likely than not related to the Veteran's active service, as the Veteran's STRs did not indicate any form of seizure activity or possibility of inference of a seizure disorder/activity.

The Board finds that the VA examinations are inadequate, as neither of them addressed all the theories of entitlement put forth by the Veteran.  As such, the Veteran should be afforded a new examination which would include etiological opinions and opinions on all the theories of causation.  If the Veteran is verbally non-responsive, as he was at the time of the May 2013 VA examination when he resided in the VAMC Alexandria nursing home, the examiner should conduct the examination by reference to the clinical evidence of record.

Here, the Board notes that compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected. Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2014).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2014).  The standard is not "actual foreseeability" or "possible foreseeability," but the test is driven wholly by how "a reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2014); see also VAOPGCPREC 5-01. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).

During the December 2013 hearing, and in multiple written statements, the Veteran's family (and in some statements the Veteran) asserted that the Veteran was treated for a psychiatric disorder, while he should have been treated for a neurological one, and that treatment of his seizure disorder was neglected or ignored.  The Veteran's family reported that he was physically restrained in a psychiatric ward on multiple occasions, and that his seizure disorder did not receive appropriate attention and treatment.  His family's has asserted that the Veteran's condition improved initially, but then deteriorated quickly after a series of decisions made by VA medical personnel, which were implemented without the Veteran's consent and over the objections of his spouse. 

As it stands, there is no medical opinion concerning whether there is additional disability and, if so, to what extent and whether it is the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part.  The issue of foreseeability is also pertinent.  As stated above, such an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all medical providers who have treated him for his seizure disorder.  Obtain any treatment records that are not of record and associate them with the claims file, to include the treatment records from Behavioral Health in Baton Rouge, Louisiana.  If any identified records cannot be obtained, and further attempts would be futile, note that in the claims file and notify the Veteran so that he can make an attempt to obtain those records on his own behalf.  

2. Obtain the Veteran's service treatment records and service personnel records from his active service (1981-1985), and from his service in the Army Reserve and the National Guard (1985-1994, both units based in Baton Rouge, Louisiana).  The records should clearly indicate the Veteran's periods of INACDUTRA and ACDUTRA (inactive duty for training and active duty for training).  

If possible, the Veteran himself should attempt to obtain these records to expedite his case.

3. Then, schedule the Veteran for a VA examination with a neurologist, or another specialty physician qualified to, and experienced in, treating seizure disorders, to determine the etiology of the Veteran's seizure disorder.  Should a physical examination of the Veteran be impossible due to his health, a file review should be conducted.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and that review must be noted on the examination report.   All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. The examiner should specifically opined as to:

a) Whether the Veteran's current seizure disorder, is at least as likely as not (50 percent or greater probability) related to his active service.  This must specifically include a consideration of the forehead bump/cyst which the Veteran stated resulted from hitting his head during a seizure (see November 1983-January 1984 STRs).  The examiner should consider both the Veteran's active service as well as his INACDUTRA and ACDUTRA periods of service. 

b) Whether the Veteran's current seizure disorder, was at least as likely as not (50 percent or greater probability) aggravated by his active service.  This must specifically include a consideration of the asserted family history of seizure disorders.  The examiner should consider both the Veteran's active service as well as his INACDUTRA and ACDUTRA periods of service. 

c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current seizure disorder was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA during his treatment(s) during multiple visits and in-patient stays at VA facilities.

d) Whether any additional disability was a reasonably foreseeable result of the Veteran's treatment at VA.  That is, would a reasonable health care provider have considered the then- current state of his seizure disorder to be an ordinary risk of the treatment (or lack of treatment) at issue?

e) Whether the Veteran's seizure disorder has any impact on the Veteran's activities of daily living, and/or precludes obtaining and maintaining substantially gainful employment consistent with his education and past work experience.

4. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




